Title: To Benjamin Franklin from [Pierre-Ulric] Dubuisson, 10 June 1779
From: Dubuisson, Pierre-Ulric
To: Franklin, Benjamin


Monsieur,
Paris 10 juin 1779. hôtel des 3 milords rue traversière st. h.
Lorsque je publiai, il y a six mois, l’abrégé de la révolution de L’Amérique Anglaise, j’eus l’honneur de vous en porter un exemplaire; n’ayant pas eu celui de vous trouver chez vous, je le laissai, avec mon adresse, à quelqu’un de vos gens, & j’ai toujours attendu depuis que vous voudriez bien me faire savoir s’il vous était parvenu.
Quoique cet ouvrage ait eu un succès assez flatteur, & qu’il ait été analysé dans les journaux d’une manière d’autant plus satisfaisante pour moi que je ne connais aucun de leurs rédacteurs, je vous avouerai, Monsieur, que l’incertitude où je suis, Si mon travail a pu vous être agréable, m’a déjà causé plus d’un regret de l’avoir entrepris.
L’air de réprobation que votre silence semble lui imprimer me trouble & m’aflige. Plusieurs personnes m’ayant demandé si vous connaissiez mon ouvrage & ce que vous en pensiez, ma franchise ne m’a point permis de leur déguiser ce que j’avais lieu de présumer.
Aujourd’hui que l’on me sollicite de donner le tableau des événemens qui se sont passés en Amérique pendant l’année dernière, j’ai résolu de ne me livrer à ce travail qu’autant que j’y aurai été encouragé par vous-même, Monsieur, & même aidé dans la serie des faits du théâtre desquels je suis maintenant trop éloigné pour en vouloir assurer aucun sans votre garantie.

J’attends l’honneur de votre réponse, & je suis avec respect Monsieur, Votre trés-humble & très- obéïssant serviteur
DuBuissonaméricain
 
Notation: Dubuisson 10. Juin 1779.—
